Title: From George Washington to Philip John Schuyler, 8 January 1782
From: Washington, George
To: Schuyler, Philip John


                  
                     Dear Sir
                     Philada 8th January 1782.
                  
                  I am sorry to find by your favor of the 16th ulto that matters are like to take so disagreeable a turn upon your frontier.  I have at different times recd letters from Mr Chittenden upon the subject of the dispute, but I have never given him any answer before the one which is now enclosed, and which I beg may be carefully transmitted to him.  I was induced to take the matter up just now, from an apprehension that things might be carried to extremes, and from having received lately a very confidential letter from him, in which he discloses all their political Manoeuvres, which he protests have been in reality innocent and only meant to alarm the other States.  This letter I have shewn to a number of my Friends, Members of Congress and others, and they have advised me to write to Mr Chittenden, in my private Character, give him my opinion upon the unjustifiableness of the extension of their Claim, and advise him to accept the terms offered by the Resolve of the 21st of last Augt.  This I have done fully and forcibly, and perhaps it may have some effect upon Mr Chittenden and the leaders in Vermont.  I would wish you to keep the purport of this communication to yourself, as I do not wish to have my sentiments publicly known.
                  Mrs Carter and Miss Schuyler leave us tomorrow.  Be kind enough to make Mrs Washingtons and my Compliments to Mrs Schuyler and believe me to be Dear Sir sincerely yours
                  
                     Go: Washington
                  
                  
                     P.S.  I confide my letter to Mr Chittenden, under a flying Seal for your purusal, before it is forwarded.  G.W.
                  
                  
               